Exhibit 10.75

 

April 2, 2004

 

VIA PERSONAL DELIVERY

 

Peter Van Vlasselaer

108 Crescent

Portola Valley, CA 94028

 

Re:          Consulting Agreement

 

Dear Peter:

 

This letter agreement sets forth the substance of the consulting arrangement
(the “Agreement”) that INTERMUNE, INC. (the “Company”) is offering to you in
connection with your resignation.

 

1.             Separation.  Your last day of employment with the Company will be
May 31, 2004 (the “Separation Date”).

 

2.             Accrued Salary and Paid Time Off.  On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments regardless of whether or not
you sign this Agreement.

 

3.             Severance Benefits.  Under your offer letter with the Company,
dated October 22, 1999 (the “Offer Letter”), in the event of the termination of
your employment other than for cause, you are entitled to receive continuation
of salary for three (3) months following your termination date.  In further
consideration of the terms of this Agreement, the Company has decided to extend
this benefit by continuing your 2003 base salary for a total of one (1) year
(including the three (3) months referenced in the previous sentence) after the
Separation Date.  Thus, the Company will pay you a total severance amount equal
to Two Hundred Fifteen Thousand Dollars ($215,000), less standard withholdings
(the ”Severance”).  This Severance will be paid in 24 equal semi-monthly
payments over the one-year period, starting on the Company’s first
regularly-scheduled pay date following the Separation Date.

 

4.             Health Insurance.  In further consideration of the terms of this
Agreement, after the Separation Date, the Company will pay the premiums
necessary to continue your current health, dental and vision insurance coverage
through the earlier of (a) May 31, 2005, or (b) your employment start date with
another employer that provides group health insurance.  You agree that within
two days of the date that you become employed with any third party that provides
such health insurance coverage, you shall send a written notice and make a
telephonic communication to Company’s General Counsel of such employment.  The
benefits continuation

 

--------------------------------------------------------------------------------


 

set forth in this Section 4 includes the three (3) months of benefits
continuation provided in your Offer Letter.  To the extent provided by the
federal COBRA law or, if applicable, state insurance laws, and by the Company’s
current group health insurance policies, to the extent that you are not employed
by a third party at the termination of the benefits continuation under this
Section 4, you will be eligible to continue your group health insurance benefits
at your own expense.  Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.

 

5.             Consulting.  In partial consideration for the Severance described
above, from June 1, 2004, through and until November 30, 2004 (the ”Consulting
Period”), you agree to assist and provide technical operations services to the
Company reporting directly and only to the Chief Executive Officer of the
Company (“CEO”), as requested by the CEO, for eight (8) to ten (10) hours (not
including travel time) per month.  You will also be reimbursed reasonable
out-of-pocket expenses paid by you in performance of your services for the
Company, provided that such expenses are incurred, documented and submitted in
accordance with the Company’s standard expense reimbursement policy (i.e., you
will be entitled to reimbursement for expenses if such expenses are permitted
under and submitted pursuant to the Company’s standard reimbursement policy for
employees).  You agree to perform the services in a timely and professional
manner consistent with industry standards, and at a location, place and time
that you deem appropriate.  The Company will make its facilities and equipment
available to you when necessary.  During the Consulting Period, you will be
retained by the Company as an independent contractor and not as an employee of
the Company or in any other capacity.  You will be solely responsible for all
tax returns and payments required to be filed with or made to any federal, state
or local tax authority with respect to your performance of services under this
Section 5, and you agree to indemnify and defend the Company against any and all
such taxes and contributions, including without limitation penalties and
interest.  The Company represents that its comprehensive general liability
insurance policy applies to your consulting assistance and that you shall not be
responsible to pay any deductible or retention amount under such insurance
policy.  Throughout the Consulting Period and thereafter, you will remain free
to pursue and engage in any and all legally permissible activities, including,
without limitation, other consulting opportunities and employment; provided,
however, you may not render any services as an employee, consultant or otherwise
to any individual or entity that breach any of the other obligations (to the
extent applicable to you) otherwise set forth in the Proprietary Information and
Inventions Agreement described in Section 10 hereof.

 

6.             Stock Options.  You were granted options to purchase shares of
the Company’s common stock, pursuant to the governing Stock Option Agreements,
the Company’s 1999 Equity Incentive Plan and the Company’s 2000 Equity Incentive
Plan (collectively, the “Plan Documents”). As of the Separation Date, and under
the terms of the Plan Documents, Fifty Four Thousand Nine Hundred Ninety-Six
(54,996) of your unexercised options will have vested and the Company’s unvested
share repurchase option will have lapsed with respect to One Hundred Forty-Four
Thousand (144,000) of your early-exercised options granted on October 12, 1999. 
In further consideration of the terms of this Agreement, on the Separation Date,
the Company will allow (a) an additional Twenty Thousand Two (20,002) option
shares to immediately vest in full (i.e., acceleration of an additional 12
months of vesting), and (b) the unvested share repurchase option with respect to
the remaining 16,000 of the October 12, 1999 early-exercised options to
immediately lapse in full.  Please see Exhibit B hereto for a summary of these
options.  The

 

2

--------------------------------------------------------------------------------


 

option acceleration and lapse of repurchase option set forth in this Section 6
are provided in lieu of the three (3) months of continued vesting provided in
your Offer Letter.  All vesting of your options will cease on the Separation
Date.  Any and all of your unexercised and vested options must be exercised by
5:00 p.m. on May 31, 2005, and any options that are not exercised by 5:00 p.m.
on the May 31, 2005 shall expire and terminate.  You acknowledge that any
options exercised after the Separation Date may lose “incentive stock option”
status under Internal Revenue Code and agree to consult your tax advisor
concerning the status of such options.

 

7.             Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date.

 

8.             Expense Reimbursements.  By the Separation Date, you will have
submitted your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Separation Date, if any, for which
you seek reimbursement.  The Company will reimburse you for these expenses
pursuant to its regular business practice.

 

9.             Return of Company Property.  By the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession at any time, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).

 

10.          Proprietary Information Obligations.  During and after your
employment and your consulting relationship with the Company, you acknowledge
and will abide by all of your continuing obligations under your Proprietary
Information and Inventions Agreement, including your obligation not to use or
disclose any confidential or proprietary information of the Company without
prior written authorization from a duly authorized representative of the
Company.  A copy of your Proprietary Information and Inventions Agreement is
attached hereto as Exhibit A.

 

11.          Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that:  (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers and financial advisors; (c) the Company may
disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law.  In particular, and without limitation, you
agree not to disclose the terms of this Agreement to any current or former
Company employee.

 

12.          Nondisparagement.  You agree not to disparage the Company or its
officers, directors, employees, stockholders and agents, in any manner likely to
be harmful to them or their business, business reputation, or personal
reputation.  The Company (through its officers

 

3

--------------------------------------------------------------------------------


 

and directors) agrees not to disparage you in any manner likely to be harmful to
your business reputation, or personal reputation.  Notwithstanding the
foregoing, it shall not violate the provisions of this Section 12 for you or the
Company to respond accurately and fully to any question, inquiry, or request for
information when required by legal process.

 

13.          Cooperation.  You agree to assist the Company in every proper way
with any pending or threatened litigation in which you may have factual
knowledge relevant to the matter.  You agree to assist the Company by attending
meetings, preparing and signing affidavits, attending informal interviews,
providing deposition or trial testimony, and other similar acts as requested by
the Company.  You acknowledge and agree that you are expected only to provide
truthful and accurate information and testimony in connection with your
obligations as set forth in this Section 13.  You further agree to assist the
Company with any transitional matters relating to the termination of your
employment by making yourself available by telephone as reasonably requested by
the Company.

 

14.          Release.

 

(a)           Release by You.  In exchange for the benefits you are receiving
under the terms of this Agreement to which you would not otherwise be entitled,
you hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates and assigns from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
prior to or on the date you sign this Agreement.  This general release includes,
but is not limited to: (1) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment, or your
consulting arrangement with the Company; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), or the California Fair
Employment & Housing Act.

 

(b)           Release by the Company.  In exchange for the consideration under
this Agreement, the Company hereby releases you of and from any and all claims
or potential claims, liabilities and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions that
arose within the course and scope of your employment, prior to or on the date
you sign this Agreement.  Notwithstanding the release in the preceding sentence,
the Company is not waiving its rights to enforce the provisions of this
Agreement.

 

15.          Waiver Of Unknown Claims.  In giving its release, which includes
claims that may be unknown to a party to this agreement at present, each party
acknowledges that he or it has read and understand Section 1542 of the
California Civil Code which reads as follows:  “A

 

4

--------------------------------------------------------------------------------


 

general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 Each party expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
party’s release of claims herein, including but not limited to the party’s
release of any unknown or unsuspected claims he or it may have against the other
party.

 

16.          ADEA Waiver.  You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the foregoing waiver is in addition to anything
of value to which you were already entitled.  You have been advised by this
writing, as required by the ADEA that: (a) your waiver and release do not apply
to any claims that may arise after your signing of this Agreement; (b) you
should consult with an attorney prior to executing this release; (c) you have
twenty-one (21) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement; and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by the Company (“Effective Date”).

 

17.          Arbitration.  To ensure rapid and economical resolution of any
disputes which may arise under this Agreement (with the sole exception of
disputes involving enforcement of the Proprietary Information and Inventions
Agreement), you and the Company agree that any and all disputes or controversies
of any nature whatsoever, arising from or regarding the interpretation,
performance, enforcement or breach of this Agreement shall be resolved by
confidential, final and binding arbitration (rather than trial by jury or court
or resolution in some other forum).  Any arbitration proceeding pursuant to this
Agreement shall be conducted by Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in San Francisco, California, under the then-existing JAMS rules. 
The prevailing party in such arbitration proceedings shall be entitled to
recover from the other party reasonable attorneys’ fees, arbitration expenses
and other recoverable costs incurred in connection with such arbitration
proceeding.  Nothing in this Agreement shall prevent either party from seeking
to obtain injunctive relief in court to preserve the status quo or prevent
irreparable harm pending the conclusion of any such arbitration.

 

18.          Miscellaneous.  This Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter.  By way of clarification,
this Agreement supersedes your Offer Letter and all terms and conditions
thereof.  This Agreement shall not, however, supercede your Indemnity Agreement
with the Company, and such Indemnity Agreement shall continue in full force and
effect pursuant to the terms and conditions thereof.  This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations.  This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court

 

5

--------------------------------------------------------------------------------


 

so as to be rendered enforceable.  This Agreement will be deemed to have been
entered into and will be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California.

 

6

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
originals of both to me.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

INTERMUNE, INC.

 

 

 

 

 

 

 

By: 

/s/ Daniel G. Welch

 

 

Daniel G. Welch

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

Exhibit A - Proprietary Information and Inventions Agreement

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

  /s/ Peter Van Vlasselaer

 

 

 

 

Peter Van Vlasselaer

 

 

 

 

Date:

4/5/04

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

INTERMUNE PHARMACEUTICALS, INC.

 

EMPLOYEE PROPRIETARY INFORMATION

 

AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by INTERMUNE
PHARMACEUTICALS, INC. (the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:

 

1.             NONDISCLOSURE

 

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2          Proprietary Information.  The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

 

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

 

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

 

2

--------------------------------------------------------------------------------


 

2.             ASSIGNMENT OF INVENTIONS.

 

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit B (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit B but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit B for such purpose.  If no
such disclosure is attached, I represent that there are no Prior Inventions. 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

 

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

 

2.4          Nonassignable Inventions.  This Agreement does not apply to an
Invention which qualifies fully as a nonassignable Invention under Section 2870
of the California Labor Code (hereinafter “Section 2870”).  I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

 

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

 

2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

 

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works

 

3

--------------------------------------------------------------------------------


 

made for hire,” pursuant to United States Copyright Act (17 U.S.C., Section
101).

 

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.                      RECORDS.  I agree to keep and maintain adequate and
current records (in the form of notes, sketches, drawings and in any other form
that may be required by the Company) of all Proprietary Information developed by
me and all Inventions made by me during the period of my employment at the
Company, which records shall be available to and remain the sole property of the
Company at all times.

 

4.                      ADDITIONAL ACTIVITIES.  I agree that during the period
of my employment by the Company I will not, without the Company’s express
written consent, engage in any employment or business activity which is
competitive with, or would otherwise conflict with, my employment by the
Company.  I agree further that for the period of my employment by the Company
and for one (l) year after the date of termination of my employment by the
Company I will not induce any employee of the Company to leave the employ of the
Company.

 

5.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

6.             RETURN OF COMPANY DOCUMENTS.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.

 

7.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

8.             NOTICES.  Any notices required or permitted hereunder shall be
given to the

 

4

--------------------------------------------------------------------------------


 

appropriate party at the address specified below or at such other address as the
party shall specify in writing.  Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

 

9.             NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

 

10.          GENERAL PROVISIONS.

 

10.1        Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California for any lawsuit filed there against me
by Company arising from or related to this Agreement.

 

10.2        Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

10.3        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

10.4        Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

10.5        Employment.  I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

 

10.6        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

10.7        Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement shall apply to any time during which I was previously employed,
or am in the future employed, by the Company as a consultant if no other
agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

5

--------------------------------------------------------------------------------


 

This Agreement shall be effective as of the first day of my employment with the
Company, namely:  November 15, 1999.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

 

/s/ Peter Van Vlasselaer

 

 

(Signature)

 

 

 

 

 

Peter Van Vlasselaer

 

 

(Printed Name)

 

 

 

 

 

Address:

1065 Hickorynut Ct.

 

 

 

 

 

Sunnyvale, CA 94087

 

 

 

 

Dated: 

November 15, 1999

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

INTERMUNE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Timothy Lynch

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Address:

3294 West Bayshore Road

 

 

Palo Alto, CA 94303

 

 

 

 

Dated:

1/17/00

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1.             Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company;

 

2.             Result from any work performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 

 

By:

Peter Van Vlasselaer

 

 

(PRINTED NAME OF EMPLOYEE)

 

 

Date:

November 15, 1999

 

 

 

WITNESSED BY:

 

 

 

 

 

  Mireya M. Cretarolo

 

 

(PRINTED NAME OF REPRESENTATIVE)

 

 

 

1

--------------------------------------------------------------------------------


 

PETER VAN VLASSELAER

1065 Hickorynut Court

Sunnyvale, CA 94087

Tel:  (408) 774-1883 (Home)

Fax:  (408) 481-0798 (Home)

E-Mail:  pvvavc@pacbell.net (Home)

Tel:  (415) 964-6744 ext. 3084 (Work)

E-mail: pvanvlasselaer@dendreon.com

 

PATENTS

 

•                  Methods for Enriching Human Hematopoietic Stem Cells.

U.S. Patent No. 5,474,687. Inventor

•                  Centrifugation Syringe System and Method.

AU Patent No. 680383. Inventor.

•                  Methods for Enriching Breast Tumor Cells.

U.S. Patent No. 5,648,223. Inventor.

•                  Methods for Enriching Fetal Cells from Maternal Body Fluids.

U.S. Patent No. 5,646,004. Inventor.

•                  Separation Apparatus and Methods.

U.S. Patent No. 5,663,051. Inventor.

•                  Cell Separation Composition, Kit and Method.

U.S. Patent No. 5,789,148. Inventor.

•                  Cell Separation Apparatus and Method.

N.Z. Patent No. 292756. Inventor.

•                  Methods for Enriching Specific Cell Types by Density Gradient
Centrifugation.

U.S. Patent No. 5,840,502. Inventor.

•                  Centrifuge Syringe Apparatus and Method.

Greek Patent No. 3028114. Inventor.

•                  Method for High Yield Enrichment of Hematopoietic Progenitor
Cells by Density Gradient Centrifugation.  1993. Co-Inventor.

•                  Cell Separation Apparatus and Method.  1995, PCT/US95/11169,
WO 96/07079. Inventor.

•                  Centrifuge Syringe Apparatus and Method. 1995,
PCT/US96/19713. Inventor.

•                  Cell Washing Devise and Method. 1997. Inventor.

•                  Process for making silanized colloidal silica. 1998.
Inventor.

•                  Cell Washing Devise and Method. 1997. PCT/US98/02661.
Inventor.

•                  Process for making organo silanized colloidal silica. 1998.
Inventor.

•                  Method for preparing and in vivo administration of antigen
presenting cell composition. 1999. Inventor.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO:

 

INTERMUNE PHARMACEUTICALS, INC.

 

 

 

 

 

FROM:

 

Peter Van Vlasselaer

 

 

 

 

 

DATE:

 

Nov. 15, 1999

 

 

 

 

 

SUBJECT:                 Previous Inventions

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by INTERMUNE PHARMACEUTICALS, INC. (the “Company”) that have been
made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

 

 

•           No inventions or improvements.

 

 

 

 

 

•           See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ý                          Additional sheets attached.

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

ý                          Additional sheets attached.

 

--------------------------------------------------------------------------------


 

OPTIONS

 

Option Date

 

ISO or NQ

 

# Options
Vested as of
5/31/2004

 

# Options
Accelerated as
of 5/31/2004

 

Exercise Price
($)

 

10/12/1999

 

ISO

 

144,000

*

16,000

*

0.1250

 

3/6/2001

 

ISO

 

9,285

 

2,873

 

25.0000

 

3/6/2001

 

NQ

 

15,714

 

2,128

 

25.0000

 

2/12/2002

 

ISO

 

59

 

797

 

43.6600

 

2/12/2002

 

NQ

 

23,273

 

9,203

 

43.6600

 

3/5/2003

 

ISO

 

3

 

86

 

18.7000

 

3/5/2003

 

NQ

 

6,662

 

4,915

 

18.7000

 

 

 

TOTALS:

 

198,996

 

36,002

 

 

 

 

--------------------------------------------------------------------------------

* EARLY-EXERCISED

 

--------------------------------------------------------------------------------